Title: From Louisa Catherine Johnson Adams to Abigail Smith Adams, 7 December 1803
From: Adams, Louisa Catherine Johnson
To: Adams, Abigail Smith



Boston December 7th. 1803

I recieved your letter dear Madam and should have answer’d it had not the illness of the two children prevented me John was very sick for cutting two teeth but is now perfectly recover’d and larger and fatter than ever George has been very ill owing to a severe cold which occasioned a smart fever for several days which reduced him very much he has not yet left his room but is nearly recover’d
Mrs. Pain and Mrs. Morton are both here Mrs. P. looks charmingly and is very much admired Mrs. M. is not quite so much the fashion as last winter I have seen them both several times.—The arrival of Mr. & Mrs. Merry has afforded great satisfaction as they seem inclined to live in great stile and magnificence and which will enliven the society very much. they have taken the houses which my Mother and Mrs. Tom Peter lived in the two are to be thrown into one enclosed with a handsome railing and a large and elegant garden laid out at the back of the house this will certainly be a great advantage to the City.
Mrs. Hellen is in a very ill state of health indeed we are extremely anxious on her account the loss she has sustained preys heavily on her spirits and the illness she suffered so immediately after redoubled her affliction and proves a severe shock to her constitution.
The family all desire their best respects Mama looks very thin and Pale and has quite lost her spirits remember me affectionately to the President and Louisa and believe me dear Madam your affectionate
Louisa C. Adams
P.S. I left some Music in the room I slept in I would thank Mr Shaw to send it me if you can find it and half a dozen lb. of Shells and the same of Chocolate from Ticknors Mr. Whitcomb will pay for them.

